DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 11 February 2022 has been entered in full.  Claims 3-12, 15, 16, and 22-25 are canceled.  Claims 1, 2, 13, 14, 17-21, 26, and 27 are under examination.
Replacement Figure 9 (received 11 February 2022) is accepted.

Withdrawn Objections And/Or Rejections
	The replacement Figure 9 received 11 February 2022 resolves the informal matter raised at p. 3 of the previous Office action (mailed 16 November 2021).
	The rejection of claims 1, 2, 9, 13, 14, 17-21, and 23-25 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 4-7 of the previous Office action (mailed 16 November 2021) is withdrawn in view of the canceled and amended claims (received 11 February 2022).
	The objection to claims 26 and 27 as set forth at p. 7 of the previous Office action (mailed 16 November 2021) is withdrawn in view of the canceled and amended claims (received 11 February 2022).

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 depends from claim 1.  Claim 27 recites the limitation “wherein the inactivated bacteria is selected from the group consisting of Mycobacterium marinum, Staphylococcus aureus, and Haemophilus influenzae.  However, claim 1 now recites this same limitation after the amendment of 11 February 2022.  Accordingly, claim 27 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Amending claim 27 as follows is suggested:
27. (Currently Amended) The composition of claim 1, wherein the at least one immunomodulation agent is Mycobacterium marinum, Staphylococcus aureus, and Haemophilus influenzae.

Conclusion
Claims 1, 2, 13, 14, 17-21, and 26 are allowed.  Claim 27 is not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 February 2022